Citation Nr: 1138418	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  11-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to  service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1944.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  In August 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In September 2011 a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket due to the Veteran's age, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  The Veteran, who served in World War II, is currently 91 years of  age. 

As a final preliminary matter, the Board notes that the Veteran has raised the issues of whether new and material evidence has been received to reopen the claim for entitlement to special monthly compensation, and entitlement to service connection for a heart disability, to include as secondary to the Veteran's service-connected psychiatric disability.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been granted service connection for major depressive and anxiety disorders, rated as 70 percent disabling.

3.  Collectively, the lay and medical evidence of record suggests that the nature and severity of the Veteran's service-connected psychiatric disabilities  prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 


II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a schedular TDIU, as service connection is in effect for major depressive and anxiety disorder, rated as 70 percent disabling.  However, the remaining question is whether the Veteran's service-connected psychiatric disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  Considering the pertinent evidence in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

The Veteran asserts that he is unable to work due to his service-connected psychiatric disability.  Specifically, he contends that this disability precludes him from dealing effectively with other people, such as in a work setting, and causes difficulty with making decisions, focusing, and handling changes.  In his May 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked full-time in 1982 for A&P Grocery Store.  In June 2010 lay statements from each of the Veteran's sons, the sons indicate that the Veteran last worked in 1985.  They indicate that following the closure of A&P Grocery Stores, the Veteran worked as a truck driver for two other companies, with each period of employment lasting two to three years.  He also performed sporadic duties as a night watchman.

At the outset, the Board notes that pertinent evidence available for evaluating this claim is limited.  Nonetheless, given the totality of the evidence of record, and with resolution of all reasonable  doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  

In April 2010 a VA examination was conducted to assess the severity of the Veteran's psychiatric disability.  On examination, it was noted that the Veteran is having problems with increased emotional stress and depression following the recent death of his wife.  The examiner further noted that the Veteran is currently  prescribed Haldol, an antipsychotic, for his symptoms.  On examination, the Veteran mistakenly it was September, although he apparently also realized it was springtime.  His memory was moderately to severely impaired for immediate information, and was slightly more intact for recent and remote events.  He offered a concrete interpretation of a proverb, and was unable to concentrate well enough to spell the word, "world," backwards.  He had partial insight into his condition.  He was noted to have low energy, low motivation, fatigue, and decreased feelings of hope and worth.  He was irritable, had difficulty with concentration, and isolated himself.  He reported a decline in appetite, and sleep of around five to six hours a night.  He reported feeling reckless and agitated and anxious, and that he "just exists."  He denied periods of remission.  He reported not showering or tub-bathing anymore, but sponge bathing himself instead.

At the conclusion of the report, the examiner determined, "in terms of his ability to maintain employment, perform job duties in a reliable, flexible, and efficient matter, this appears to be considerably impaired."  The examiner further found that due to the Veteran's memory impairment, he is unable to manage money independently.  

The examiner also assigned a Global Assessment of Functioning (GAF) score of 52.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  
Based on the results of this examination, a finding of incompetency was proposed in a rating decision of April 2010.  Subsequently, in a rating decision of August 2010 the Veteran was declared incompetent.  The RO indicated, "a mentally incompetent person is defined as one who, because of injury or disease, lacks the mental capacity to control or manage his own affairs, including disbursements of funds without limitation.  Where there is a doubt as to whether the beneficiary is capable of administering his or her funds, such doubt will be resolved in favor of competency."  Based on the Veteran's psychiatric state and problems with memory, he was deemed to be incompetent, and his son was recognized as his fiduciary.  The record further reflects that the Veteran's son has served has his durable power of attorney since December 2007.

Additionally, the June 2010 lay statements of each of the Veterans' sons contain assertions as to the  Veteran's unemployability due to his current condition, to include the son currently handling the Veteran's finances due to his mental incompetence.  Additionally, the Board finds that evidence from the Veteran's nursing home tends to support the Veteran's claim.  This evidence describes the Veteran's various disabilities, to include his anxiety, depression, and mental incompetence, in support of the fact that the Veteran's present state requires twenty four hour supervision and assistance.

On review of the record as a whole, the Board finds that the totality of the evidence tends to support a finding of TDIU.  The examiner's findings that the Veteran requires Haldol for the treatment of his symptoms, that he is unable to focus or concentrate, that he was disoriented as to the month at the time of the examination, that his memory is moderately to severely impaired, that is insight is limited, his mood and motivation are decreased, and that his sleep and personal hygiene abilities are impaired-when considered along with the examiner's assessment that the Veteran is considerably occupationally impaired, , d the nursing home's findings, and the lay statements of the Veteran's sons-all tend to paint a picture of unemployability.

VA regulations do not provide a definition of "substantially gainful employment," however, VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Further, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), "it is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."

Here, the Board cannot find that the Veteran realistically possesses the mental capabilities required for employment.  Given the symptomatology found by the VA examiner discussed above, the lay evidence, the fact that he has been deemed considerably impaired in terms of his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner, and the fact that he has been declared incompetent by VA, the Board cannot find that he could realistically perform the mental and physical acts required for  substantially gainful employment.  By VA's own definition of incompetence, it has been determined that without a doubt, the Veteran here is unable to manage funds due to mental incapacity.  

Significantly, there is no competent evidence that actually weighs against a finding  of unemployability, .  The Board acknowledges that, while the April 2010 VA examination was not conducted specifically for the adjudication of the Veteran's TDIU claim, as discussed, the clinical findings from that examination, along with other cited evidence, e nonetheless, tends to support a finding that the Veteran's psychiatric disabilities render him unemployable.  Moreover, while a remand for a medical opinion specific to the claim for a TDIU could be accomplished, the United States Court of Appeals for Veterans Claims has cautioned VA against seeking a  medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2010);  See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor on the question of unemployability, the Board finds that entitlement to a TDIU is established.


ORDER

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


